UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4577


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL THOMAS ALLEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:20-cr-00145-NCT-1)


Submitted: June 17, 2021                                          Decided: July 28, 2021


Before AGEE, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant. Sandra J. Hairston,
Acting United States Attorney, Craig M. Principe, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Thomas Allen appeals the 100-month sentence imposed following his

guilty plea to possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1). On appeal, Allen argues that the district court erred in imposing a Sentencing

Guidelines enhancement based on possession of a firearm with an altered or obliterated

serial number. See U.S. Sentencing Guidelines Manual § 2K2.1(b)(4)(B) (2018). Finding

no error, we affirm.

       In assessing Guidelines challenges, we review the district court’s legal

determinations de novo and its factual findings for clear error. United States v. Allen, 909

F.3d 671, 677 (4th Cir. 2018). A factual finding is clearly erroneous if, “although there is

evidence to support it, the reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.” United States v. Wooden, 887

F.3d 591, 602 (4th Cir. 2018) (internal quotation marks omitted). “If the district court’s

account of the evidence is plausible in light of the record viewed in its entirety, the court

of appeals may not reverse it even though convinced that had it been sitting as the trier of

fact, it would have weighed the evidence differently.” United States v. Ferebee, 957 F.3d

406, 417 (4th Cir. 2020) (internal quotation marks omitted).

       The Government is required to prove disputed Guidelines enhancements by a

preponderance of the evidence. United States v. Kobito, 994 F.3d 696, 701 (4th Cir. 2021).

“[T]he burden of showing something by a preponderance of the evidence simply requires

the trier of fact to believe that the existence of a fact is more probable than its



                                             2
nonexistence.” United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (alteration

and internal quotation marks omitted).

       Unlawful possession of a firearm may be actual or constructive and exclusive or

joint. United States v. Lawing, 703 F.3d 229, 240 (4th Cir. 2012). “A defendant may have

constructive possession of contraband even if it is not in his immediate possession or

control.” United States v. Shorter, 328 F.3d 167, 172 (4th Cir. 2003). Constructive

possession requires both that the defendant “knew of the contraband’s presence and had

the power to exercise dominion and control over it.” United States v. Hall, 858 F.3d 254,

259 (4th Cir. 2017) (alterations and internal quotation marks omitted). Constructive

possession also must be intentional. See United States v. Al Sabahi, 719 F.3d 305, 311 (4th

Cir. 2013); United States v. Scott, 424 F.3d 431, 436 (4th Cir. 2005).

       “[M]ere proximity to the contraband,” “mere presence on the property where the

contraband is found,” or “mere association with the person who does control the

contraband” is insufficient to establish dominion and control over the contraband. United

States v. Blue, 808 F.3d 226, 232 (4th Cir. 2015). Further, “mere joint tenancy of a

residence is insufficient to prescribe possession of its contents to all occupants” absent

“some additional nexus linking the defendant to the contraband.” Id. (alterations and

internal quotation marks omitted); see Hall, 858 F.3d at 270-71 (applying principle and

collecting cases). Viewing the evidence in its entirety in light of these standards, we

discern no clear error in the district court’s finding that Allen constructively possessed the

firearm underlying the enhancement.



                                              3
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4